Bleckley, Chief Justice.
1. As the landlord consented that his tenants might hold over after the expiration of their term until he found another tenant for the new year, some reasonable notice that a tenant was found ought to have been given before the new tenant attempted to move in. It could not be expected that an occupant having permission to remain for an indefinite time would hold himself ready to vacate at any and every moment. Certainly a few hours’ if not a few days’ warning might reasonably be expected in such a case. Here the evidence indicated that the new tenant appeared at the house with some of his goods to enter immediately, and that failing to be admitted, he claimed and exercised the right of cancelling his contract with the landlord.
2. But the decisive point in the ease is that the evidence does not support the declaration. The declaration complains of holding over after the expiration of the original term of renting. The proof shows that the landlord consented to this; and that consent is certainly a sufficient reply to the holding over complained of. The real cause of action, if any, is a violation of the terms of this consent, and neither the consent nor the violation is referred to in the declaration. They should both have been alleged in order to recover. Certainly, according to the evidence, the defendants were entitled to hold over beyond the expiration of the original term. They were in no default, on any view of the case, until *474after the new tenant was found, and that new tenant did not make his appearance until three days after the definite term mentioned in the declaration had run out. At that time the defendants were in possession under a new agreement, which agreement is not mentioned in the declaration. The action as brought was well defended. The court erred in not granting a new trial.

Judgment reversed.